    Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 1 of 14 PageID #:2387




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

JPMORGAN CHASE BANK, NATIONAL                )
ASSOCIATION, and J.P. MORGAN SECURITIES LLC, )
                                             )                                      Case No. 1:18-cv-03447
           Plaintiffs-in-Interpleader,       )
                                             )                                      Honorable Andrea R. Wood
     vs.                                     )
                                             )
BERNARD S. BLACK, et. al,                    )
                                             )
           Defendants-in-Interpleader.       )


                  PLAINTIFFS’ OPPOSITION TO DEFENDANTS GOODWIN
                           AND DAIN’S MOTION TO DISMISS

         Plaintiffs JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (“Chase”) and

J.P. MORGAN SECURITIES LLC (“JPMS”), through their attorneys Ulmer & Berne LLP,

hereby oppose Goodwin and Dain’s (the “Conservatorship Interpleader Defendants”) motion to

dismiss. (Doc. #162.)

         The Conservatorship Interpleader Defendants move to dismiss this action based on the

“prior-exclusive-jurisdiction” doctrine1 announced in Princess Lida of Thurn & Taxis v.


1
  Interpleader Plaintiffs object to this motion (filed almost 3 years after this § 1335 interpleader complaint was filed)
because the motion is not timely. In Princess Lida, the defendants filed a timely motion to dismiss immediately in
response to the filing of the federal action. 305 U.S. at 459 (“Meantime, the trustees moved to dismiss the bill in the
federal court … because the state court had exclusive jurisdiction over the controversy.”) The Conservatorship
Interpleader Defendants assert that this motion to dismiss can be made at any stage of the proceedings because it
challenges this Court’s “subject-matter jurisdiction.” (Doc. #162 at p.4.) But, the motion does not really attack the
Court’s subject matter jurisdiction. All of the jurisdictional requirements for statutory interpleader under 28 U.S.C.
§ 1335 are met. The “prior-exclusive-jurisdiction” doctrine is actually based on “considerations of judicial comity
….” Wright & Miller, 7 Fed. Prac. & Proc. Civ. § 3631, In rem and Quasi-in-rem Actions (3rd ed.). In Princess
Lida, the Supreme Court stated the “doctrine is necessary to the harmonious cooperation of federal and state
tribunals.” 305 U.S. at 466. Note also, in Penn Gen. Cas. Co. v. Comm. of Pennsylvania ex rel. Schnader, 294 U.S.
189 (1935), the district court had jurisdiction but the Supreme Court thought that the district court should exercise
discretion and dismiss the case because the state court was a better forum for liquidating the insurance company.
“Although the District Court has thus acquired jurisdiction … the case [is] a proper one for the District Court, in the
exercise of judicial discretion, to relinquish the jurisdiction in favor of the administration by the state officer.” 294
U.S. at 197. Accordingly, notwithstanding that it is referred to as the “prior-exclusive-jurisdiction” doctrine,
dismissal is a matter of discretion and not jurisdiction, and the motion to dismiss is not timely.
  Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 2 of 14 PageID #:2388




Thompson, 305 U.S. 456 (1939). But, Princess Lida expressly states that it applies only if (1) the

state court “has possession or … control of the property which is the subject of the litigation”

and (2) there are two suits in rem or quasi in rem. Id. at 466-467. The Denver Probate Court

(“DPC”) did not obtain possession or control of the Interpleaded Funds before this Court did, and

this § 1335 interpleader action is not in rem. Accordingly, the Conservatorship Interpleader

Defendants’ motion to dismiss should be denied.

     I. THE DENVER PROBATE COURT DOES NOT NOW HAVE, AND HAS NEVER
        HAD, POSSESSION OR CONTROL OF THE INTERPLEADED FUNDS

       The memorandum in support of the motion to dismiss includes a Factual Background that

purports to summarize the history of the Colorado litigation relating to the Interpleaded Funds.

(Doc. #162 at pp.2-4.) The Interpleader Plaintiffs do not dispute the motion’s chronology, itself.

But, the Interpleader Plaintiffs disagree with the factual conclusion of the Conservatorship

Interpleader Defendants and their legal argument that this Court must dismiss this action

“because the DPC previously took exclusive in rem jurisdiction over the Interpleaded Funds and

has continuing jurisdiction over those assets.” (Doc. #162 at pp.4 and 5.)

       The mistake the Conservatorship Interpleader Defendants make is disregarding the facts

that 1) the Colorado courts initially from 2012-2018 three times declined to take jurisdiction over

the Interpleaded Funds; and 2) the issue of whether the Colorado courts even had in rem

jurisdiction was not finally determined until June 2020. The Conservatorship Defendants

concede that not until “[e]arlier this year [i.e., June 2020], the Colorado Court of Appeals

affirmed the Denver Probate Court’s (“DPC’s”) in rem jurisdiction over the assets that now make

up the Interpleaded Funds in this matter.” (Doc. #162 at p.1.) This Court obtained constructive

possession and actual control over the Interpleaded Funds when this interpleader action was filed

on May 15, 2018—two years earlier. Moreover, the Colorado courts have never had actual



                                                 2
    Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 3 of 14 PageID #:2389




possession or control of the Interpleaded Funds because not only have they never been deposited

in the registry of the DPC but the funds have never even been in Colorado.

         The first time the Colorado courts declined to take in rem jurisdiction over the

Interpleaded Funds was in 2012 when the conservatorship proceeding was filed. This case is not

like Princess Lida where the issue of the Pennsylvania state court’s in rem jurisdiction over the

res was not contested. There, the trustees initiated the state proceeding and submitted the trust’s

assets to the state court’s jurisdiction.2 Here, Bernard Black commenced the conservatorship

proceeding for the specific purpose of excluding the Interpleaded Funds from the

conservatorship. The DPC authorized Bernard as conservator to disclaim the funds. (Doc. #1 at

¶ 30.) Bernard Black removed the funds from Pennsylvania and then they flowed through a New

York estate proceeding into accounts owned by non-Colorado trusts at Chase and JPMS in

Illinois.

         The second time the Colorado courts declined to take in rem jurisdiction over the

Interpleaded Funds was on September 28, 2015. (Doc. #1-5.) Although the DPC ruled that

Bernard Black had obtained permission to disclaim the funds without full disclosure, instead of

voiding the disclaimer and incorporating the funds into the conservatorship, the DPC determined

that “the appropriate remedy was surcharge.” (Id. at p.7.)

         On January 25, 2018, for a third time, the Colorado courts passed-up an opportunity to

take in rem jurisdiction over the Interpleaded Funds. When the Colorado Court of Appeals

affirmed the DPC’s finding that Bernard Black had failed to make a full disclosure, the appellate


2
  This case is also not like Princess Lida where there was a state court injunction enjoining one party from
proceeding in federal court and a federal court injunction enjoining the other party from proceeding in state court.
In this case, there are conflicting orders of the FINRA arbitration panel, and the Colorado and Illinois state courts as
to the disposition of the Interpleaded Funds. Further, in this case, this Court is the only tribunal with personal
jurisdiction over all of the affected parties. Chase and JPMS are not parties to the DPC proceeding, and Bernard and
Samuel Black contest jurisdiction over them by the DPC in various capacities.



                                                           3
  Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 4 of 14 PageID #:2390




court also affirmed the DPC’s decision to impose a remedy of surcharge instead of voiding the

disclaimer. Black v. Black, 422 P.3d 592 (2018); rehearing den. (Colo. App. May 17, 2019)

(Doc. #1-7 at ¶ 127) [hereinafter cited as “Black I”]. Further, also on January 25, 2018, the

Court of Appeals stated that “the probate court did not make any factual findings related to

jurisdiction” over the Interpleaded Funds. Black v. Black, No. 16 CA 0625, 2018 WL 549917, at

¶ 30 (Colo. App. Jan. 25, 2018) [hereinafter cited as Black II]. Clearly, the DPC did not make

such findings because it had not intended to take continuing exclusive in rem jurisdiction over

the Interpleaded Funds.

       On April 27, 2018, for the first time, the DPC found “it has jurisdiction over Bernard

Black as conservator and as trustee as well as the [Interpleaded Funds].” (Doc. #1-1 at p. 8 of

14.) For the first time the DPC “retained continuing jurisdiction over the conservatorship estate

assets.” (Id.) But, the April order also acknowledges that the DPC did not have possession or

control of the Interpleaded Funds. The April order states, “[a]ll funds disclaimed … shall be

immediately returned and placed into the Registry of the Denver Probate Court pending further

proceedings regarding disposition of said funds.” (Id. at 14 of 14.) Bernard Black immediately

appealed the DPC’s order. Accordingly, the DPC’s April order did not settle the disposition of

the funds in the custody of Chase and JPMS. To the contrary, the uncertainty surrounding the

April order is what prompted the filing of the interpleader action.

       On May 15, 2018, this interpleader action was filed simultaneously with a motion for

leave to post a bond for the value of the Interpleaded Funds. When this action was filed the issue

of whether the Colorado courts had in rem jurisdiction over the Interpleaded Funds was on

appeal and was hotly contested. The Interpleader Plaintiffs were receiving conflicting demands

for the funds by various members of the Black family and being served with incompatible orders




                                                 4
    Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 5 of 14 PageID #:2391




of multiple tribunals, thereby exposing the Interpleader Plaintiffs to a significant risk of double

liability. (Doc. #1 and Doc. #7.) In accordance with this Court’s order, the Plaintiffs posted a

bond. (Doc. #26 and #40.) Thus, this Court—not the DPC—was the first to obtain actual

control and constructive possession of the Interpleaded Funds.3

         The Conservatorship Interpleader Defendants are correct that in Black v. Black, No. 20

COA 64M, 2020 WL 1814272, at ¶¶ 55-59 (2020), rehearing den. (Colo. App. Jun. 11, 2020)

[hereinafter cited as “Black III”], the Colorado Court of Appeals affirmed the DPC’s in rem

jurisdictional findings in the April 2018 order. But, the issue of the Colorado courts’ in rem

jurisdiction was not finally determined until two years after this Court had obtained actual

control and constructive possession of the Interpleaded Funds. Moreover, the Interpleaded

Funds have never been in Colorado and the DPC has never had possession or control over the

Interpleaded Funds.4 Indeed, the Conservatorship Interpleader Defendants concede that “the




3
  Contrary to Interpleader Defendant Dal’s statement in her Motion for Leave to Proceed, (Doc. #170 at p.3.), she
did not acquire an interest in the Interpleaded Funds before this Court obtained control over them. Interpleader
Defendant Olga Dal argues that the October 12, 2017 Illinois judgment she is trying to collect was entered before
this interpleader action was filed on May 15, 2018, as well as before “any other judgment or order regarding the
disputed funds ….” (Doc. #170 at p.3.) Though Interpleader Plaintiffs are just stakeholders and have no position as
to which Interpleader Defendant eventually is awarded the Interpleaded Funds, the factual record before this Court
should be clear: In October 2017, Dal was just an unsecured creditor of the Illinois trusts without an interest in any
specific property of the debtors. Dal filed Citations to Discover Assets on November 7, 2017, in Cook County and
served them on Chase/JPMS. (Doc. #1-3.) Chase/JPMS were not required to file—and did not file—answers to the
Dal citations until July 8, 2019. The Cook County citation court did not acquire jurisdiction to enter an order against
Chase/JPMS, or against any specific property of the debtors, until answers to the Cook County citations were filed
admitting that Chase/JPMS were in possession of property belonging to the debtors. Shak v. Blom, 777 N.E.2d 635
(Ill. App. 2002). Similarly, Dal did not acquire an interest in any specific property of the debtors until Chase/JPMS
filed their answers in the Cook County citations on July 8, 2019. Accordingly, though Dal obtained a judgment
before the interpleader action was filed, this Court acquired control over the Interpleaded Funds more than a year
before Dal acquired an interest in any specific property of the debtors. Further, Dal’s judgment is in an amount
significantly less than the full present value of the Interpleaded Funds.
4
 If the DPC had control over the res, Joanne Black’s attorney in Colorado would not have had to file a motion in the
DPC to hold Bernard Black in contempt for failing to turn-over the Interpleaded Funds to the conservatorship.
(Doc. #100 at ⁋ 10.) This motion for contempt is still pending because the DPC still does not control the res. (Doc.
#154 at ⁋ 12.) If the DPC had possession or control over the Illinois Trusts’ accounts, the Conservatorship
Interpleader Defendants would not have had to file a Citation action in Cook County Circuit Court on March 22,
2018, to attach the Interpleaded Funds for the conservatorship. (Doc. #1 at ¶ 49 and Doc. #1-11.)


                                                          5
  Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 6 of 14 PageID #:2392




DPC does not have actual possession of the Interpleaded Funds currently ….” (Doc #162 at p.5.)

This Court does.

       The motion to dismiss is precariously based on the Conservatorship Interpleader

Defendants’ incorrect reading of Princess Lida, that a subsequent final ruling by a state court that

there is exclusive in rem jurisdiction over the Interpleaded Funds requires dismissal by a federal

district court of an interpleader action. In their view, possession or control of the res by the state

court is not necessary. However, in Princess Lida the Supreme Court stated “the [state] court, or

its officer, has possession or must have control of the property which is the subject of the

litigation ….” 305 U.S. at 466-467 (underlining added)(quoted by the Conservatorship

Interpleader Defendants in Doc. #162 at p.4.) Clearly, here, Princess Lida does not apply where

this Court obtained constructive possession and actual control over the Interpleaded Funds before

the issue of the Colorado courts’ in rem jurisdiction was finally determined and where the

Interpleader Plaintiffs were exposed to multiple liabilities when the interpleader was filed

because of the uncertainties of the Colorado litigation. Accordingly, this Court should deny the

motion to dismiss because this Court has constructive possession and actual control of the

Interpleaded Funds.

  II. INTERPLEADER ACTIONS ARE IN PERSONAM

       Alternatively, the motion to dismiss should be denied because Princess Lida only applies

where there are two in rem or quasi-in-rem proceedings. 305 U.S. at 466-67. As the Seventh

Circuit states, the case should stay in federal court “if one of the two cases is not in rem or quasi

in rem ….” Hammer v. U.S. Dept. of Health and Human Services, 905 F.3d 517, 536 (7th Cir.

2020)(citing cases). Here, only the DPC action is in rem. This interpleader action is in




                                                  6
    Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 7 of 14 PageID #:2393




personam.5 The Conservatorship Interpleader Defendants’ statement that interpleader

proceedings are “sometimes” described as in personam proceedings in certain factual situations

incorrectly states the law. (Doc. #162 at 6.) They ignore the general rule decided in New York

Life Ins. Co. v. Dunlevy, 241 U.S. 518, 521 (1916), that interpleader actions are in personam. “In

[Dunlevy] the Supreme Court held that interpleader was an in personam proceeding requiring

effective personal service on the claimants [to the res] before they can be bound by the court’s

adjudication.” Wright & Miller, 7 Fed. Prac. & Proc. Civ. § 1711, Personal Jurisdiction and

Process (3d ed.) [hereinafter cited as “Wright & Miller”].6

         Significantly, the Conservatorship Interpleader Defendants fail to cite JPMorgan Chase

Bank, N.A. v. Neu, No. 17-3475, 2017 WL 2290142 (D. N.J. May 24, 2017), which is directly on

point. In Neu, the court denied a motion to dismiss based on Princess Lida because interpleader

actions are in personam. The facts in Neu are indistinguishable from the case at bar. In Neu,

Chase froze multiple accounts containing $14 million because it received conflicting instructions

from adverse claimants. One claimant commenced an action in New York state court and

informed Chase that if it followed the directions of the other claimant, Chase “did so at its own

peril.” The other claimant commenced an action in New Jersey state court. Chase filed an

interpleader in federal court in New Jersey pursuant to 28 U.S.C. § 1335. The District Court

addressed the application of the Princess Lida doctrine to § 1335 interpleader actions:

                  The Princess Lida doctrine applies when: (1) the litigation in both
                  the first and second fora are in rem or quasi in rem in nature, and (2)
                  the relief sought requires that the second court exercise control over

5
 Further, a § 1335 interpleader action is based on the court’s diversity jurisdiction. The Supreme Court in Princess
Lida states the doctrine “has no application to a case in federal court based upon diversity of citizenship.” 305 U.S.
at 467.
6
 The Supreme Court’s holding in Dunlevy that interpleader actions are in personam is still the law even though the
Court’s conclusion that there was no personal jurisdiction over Mrs. Dunlevy in that case may be outdated since it
was based on older territorial notions of personal jurisdiction instead of on a minimum contacts analysis. Wright &
Miller § 1701, History of Interpleader.


                                                          7
  Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 8 of 14 PageID #:2394




               the property in dispute and such property is already under the control
               of the first court. … And while it appears to be a disputed issue,
               the Court concludes that interpleader actions are in personam. See
               N.Y. Life Ins. Co. v. Dunlevy, 241 U.S. 518 (1916) (determining that
               interpleader is in personam action). Although interpleader involves
               property and, ultimately, a determination of who is entitled to own
               or control the property, a concern for the stakeholder in an
               interpleader action is to avoid personal liability for an amount over
               and above that of the fund in the stakeholder’s possession. In this
               instance, for example, Chase has stated that is [sic] does not take a
               position as to whether [one claimant] or [the other claimant]
               ultimately has control over the amounts in the Chase accounts. Its
               only goal in this litigation is to avoid liability for any additional
               amount and to avoid the costs of additional litigation. As a result,
               the Princess Lida doctrine is inapplicable.

Id. at *6 n.8 (underlining added).

        The District Court’s decision in Neu could have been written verbatim by this Court in

the case at bar. “In this instance, Chase has a legitimate basis for its fear of conflicting claims

and potential liability stemming from the [litigation in multiple state courts. The Interpleader

Defendants] have placed Chase in the quintessential position that an interpleader action is

intended to remedy. … Moreover, the litigation here is occurring in two separate, independent

jurisdictions. Consequently, Chase faces a real risk of being asked to comply with competing

orders from different courts. In short, Chase has ‘a real and reasonable fear of exposure to

double liability or the vexation of conflicting claims,’ which justifies its interpleader complaint.”

Id. at *4.

        Just like in Neu, here the Interpleader Plaintiffs have filed a motion for a discharge as to

their personal liability so that they cannot be held liable for amounts in excess of the funds in the

Illinois Trusts’ accounts and so they cannot be held liable to different claimants for the same

liability. (Doc. ##79-80.) As alleged in the Complaint, Chase and JPMS filed this action to

avoid “exposing themselves to further duplicative litigation and/or liability.” (Doc. 1, ⁋⁋ 12, 65




                                                  8
  Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 9 of 14 PageID #:2395




and 68.) For the last three years, this interpleader has been the only thing that has protected

Chase and JPMS from being overrun even more with legal fees by the litigious Interpleader

Defendants and from conflicting orders regarding the Interpleaded Funds. If this Court grants

the Conservatorship Interpleader Defendants’ motion to dismiss, Chase and JPMS will again be

vulnerable like they were before they filed this action. The Interpleader Defendants have not

shown any inclination to compromise their claims or rein-in their hydra-headed litigation that

spans at least three states. They failed to take advantage of this Court’s referral to a magistrate

for settlement. (Doc. ##52, 55, 59.) So far, the court-ordered mediation in Oregon has not

produced a global settlement. And, Interpleader Defendant Dal has filed a motion for leave to

proceed with collecting her Illinois judgment from the Interpleaded Funds. (Doc. #171.)

Accordingly, this Court should deny the motion to dismiss because this interpleader action is in

personam and there are not two in rem or quasi-in-rem proceedings.

   III. THE CASES CITED BY THE CONSERVATORSHIP INTERPLEADER
        DEFENDANTS ARE DISTINGUISHABLE OR NOT BINDING ON THIS COURT

          A. The Seventh Circuit Cases are not Apposite

          The Conservatorship Interpleader Defendants do not cite any Seventh Circuit case that

holds that a § 1335 interpleader action is in rem or quasi-in-rem, or that a court must “look

beyond the form of the action” to determine if the interpleader is in rem. Indeed, none of the

Seventh Circuit cases cited by the Conservatorship Interpleader Defendants is an interpleader

action.

          Hammer v. U.S. Dept. of Health and Human Services, 905 F.3d 517, 536 (7th Cir.

2020)(cited Doc. #162 at p.6), is not an interpleader case. There was an insurance company

liquidation proceeding in state court and in federal court there was an action for declaratory relief

against the U.S. Dept. of Human Services. The Seventh Circuit remanded for the district court to



                                                  9
 Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 10 of 14 PageID #:2396




determine whether the declaratory action was in rem or in personam. The case provides no

support for concluding that this interpleader action is in rem.

       Orlando Residence, Ltd. v. GP Credit Co., LLC, 553 F.3d 550 (7th Cir. 2009)(cited Doc.

#162 at p.6), is not an interpleader case. A creditor filed an action in Wisconsin state court to

establish that property was jointly owned by a debtor husband and wife, and therefore could be

used to pay a judgment. Subsequently, the wife filed an action in federal court to establish that

the property was owned by her alone. The Seventh Circuit held the federal action should be

dismissed because both proceedings were in rem. Id. at 558. The opinion says nothing about

interpleader cases and includes no discussion of when an action is in rem or in personam.

Clearly, an action to establish title to property is in rem and is nothing like an interpleader action.

       Finally, Blackhawk Heating & Plumbing Co., Inc. v. Geeslin, 530 F.2d 154 (7th Cir.

1976)(Doc. #162 at p.6), is not an interpleader case. Two insurance companies put funds in

escrow with Harris Bank. A liquidator was appointed for one insurance company by the Indiana

state court and a liquidator was appointed by the Illinois state court for the second insurance

company. Blackhawk, an insured of the first insurance company, filed a petition in federal court

for a turnover of part of the escrowed funds at Harris. The district court held a trial limited to the

issue of Blackhawk’s priority to the escrowed funds over the rights of Illinois liquidator of the

second insurance company. The Seventh Circuit held that the district court should have

dismissed the turnover petition because the Illinois liquidation proceeding and “Blackhawk’s

petition in federal court to turn over assets was also clearly an action in rem.” Id. at 158. The

Seventh Circuit did not hold that interpleader actions are in rem. Further, Blackhawk is

distinguishable because unlike an interpleader action in which the personal liability of the




                                                  10
  Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 11 of 14 PageID #:2397




stakeholder is adjudicated, in Blackhawk the federal court proceeding sought only “to obtain

possession of the respective funds ….” Id. at 158 n.6.

          Accordingly, none of the Seventh Circuit cases support the dismissal of this interpleader

action.

          B. Cases from Other Jurisdictions are not Persuasive

          Even though it is an interpleader action, General Atomic Co. v. Duke Power Co., 553

F.2d 53 (10th Cir. 1977), is inapposite because the interpleader was not dismissed based on the

“prior-exclusive-jurisdiction” doctrine. Indeed, the “prior-exclusive-jurisdiction” doctrine is not

even mentioned and Princess Lida is not cited. The interpleader was dismissed because, unlike

the case at bar, none of the jurisdictional requirements for rule or statutory interpleader were met:

(i) plaintiff did not possess the res and could not deposit it with the court; (ii) the interpleader

plaintiff was not the stakeholder; and (iii) the interpleader defendants were not adverse

claimants. (Id. at 57.)

          In Brown v. Sperber-Porter, CV-16-02801-PHX-SRB, 2018 WL 10196506 (D. Ariz.

Aug. 2, 2018), the stakeholder filed an interpleader in Arizona state court and deposited the res.

One of the adverse claimants filed a declaratory action in federal court asking the federal court to

take jurisdiction over the state court interpleader. The federal court, which did not have control

or possession of the res, dismissed the declaratory action. Clearly, the case at bar is different

because here the interpleader was filed in federal court and the Interpleader Plaintiffs

constructively deposited the res with this Court. Here, the Interpleader Plaintiffs are not asking

this Court to take jurisdiction over the DPC action or over the various Citation actions in Cook

County.




                                                  11
 Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 12 of 14 PageID #:2398




       Similarly, in Roland v. Hickman, 2:15-CV-1133-JCM-VCF, 2016 WL 1183085 (D. Nev.

Mar. 28, 2016), the stakeholder filed an interpleader in state court—not federal court. The

stakeholder was subject to the jurisdiction of the state court as an attorney for one of the named

parties and she deposited the res (money in her escrow account) with the state court, unlike here

where the Interpleader Plaintiffs are not parties to the DPC proceeding and the Illinois Trusts’

accounts are not now and never have been in the possession or control of the DPC. Further,

unlike in Roland, only this Court has personal jurisdiction over the stakeholders (the Interpleader

Plaintiffs) and all three groups of adverse claimants to the accounts (the Black Interpleader

Defendants, the Dal/Litvak Interpleader Defendants, and the Conservatorship Interpleader

Defendants).

       Finally, in Community State Bank v. Wilson, 4:18-CV-4078, 2019 WL 4647260 (W.D.

Ark. Sept. 24, 2019), the court did not “spend too much time” determining whether the federal

interpleader was in rem because no party argued that the federal interpleader action was in

personam (id. at *3); whereas, in this case the Interpleader Plaintiffs and the Black Interpleader

Defendants vigorously contest the issue.

       Thus, even the non-Seventh Circuit cases the Conservatorship Interpleader Defendants

cite are not persuasive and their motion to dismiss should be denied.




                                                12
 Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 13 of 14 PageID #:2399




   IV. CONCLUSION

     Neither of the two requirements for dismissing a federal case based on the “prior-exclusive-

jurisdiction” doctrine are present here: The DPC does not currently have, and has never had,

control or possession of the res of this interpleader. Further, this interpleader action is not in rem

or quasi-in-rem. Accordingly, the motion to dismiss should be denied.

DATED: April 12, 2021

                                                       Respectfully submitted,

                                                       ULMER & BERNE LLP

                                               By:     /s/ Kenneth F. Berg

                                                       Kenneth F. Berg
                                                       (Ill. Bar # 3124027)
                                                       Ulmer & Berne LLP
                                                       500 W. Madison Street
                                                       Suite 3600
                                                       Chicago, IL 60661
                                                       312-658-6506
                                                       kberg@ulmer.com

                                                       Attorneys for the Plaintiffs




                                                 13
 Case: 1:18-cv-03447 Document #: 176 Filed: 04/12/21 Page 14 of 14 PageID #:2400




                                  CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on April 12, 2021, a true and correct copy

of the foregoing PLAINTIFFS’ OPPOSITION TO DEFENDANTS GOODWIN AND

DAIN’S MOTION TO DISMISS was electronically filed with the Clerk of the United States

District Court for the Northern District of Illinois, using the Court’s CM/ECF System, which will

send notification of such filing to all parties registered to use ECF or are represented by a registered

E-filer. Parties may access this filing through the Court’s CM/ECF System.

        A true and correct copy was sent by regular and certified mail to Joanne Black at her last

known address, 805 East New York Avenue, Brooklyn, NY 11203.

        A true and correct copy was sent by regular mail and email to Lisa DiPonio, DiPonio &

DiPonio LLC, 7931 S. Broadway #348, Littleton, CO 80122, Diponiolawfirm@comcast.net.




                                                     /s/ Kenneth F. Berg

                                                        Kenneth F. Berg
                                                        ULMER & BERNE LLP
                                                        500 W. Madison St., Suite 3600
                                                        Chicago, IL 60661
                                                        Tel. 312-658-6506
                                                        kberg@ulmer.com

                                                        Attorneys for the Plaintiffs



1995389v4




                                                  14
